--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT NO. 3 TO SECOND LIEN CREDIT AGREEMENT
 
This AMENDMENT NO. 3 TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) is dated
as of January 9, 2015 and effective as of December 31, 2014 (the “Amendment No.
3 Effective Date”) and is entered into by and among FULL HOUSE RESORTS, INC., a
Delaware corporation (“Borrower”), the parties to the Second Lien Credit
Agreement as lenders (the “Lenders”) and ABC FUNDING, LLC, as administrative
agent (in such capacity, the “Administrative Agent”), and, solely for purposes
of Section IV hereof, the Guarantors listed on the signature pages hereto, and
is made with reference to that SECOND LIEN CREDIT AGREEMENT, dated as of October
1, 2012 (as amended by Amendment No. 1 to Second Lien Credit Agreement dated as
of August 26, 2013 and by Amendment No. 2 to Second Lien Credit Agreement dated
as of July 18, 2014, the “Credit Agreement”), by and among Borrower, the Lenders
and the Administrative Agent.  Capitalized terms used herein without definition
shall have the meanings given such terms in the Credit Agreement after giving
effect to this Amendment.
 
RECITALS
 
WHEREAS, the Borrower requested that the Required Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein;
 
WHEREAS, subject to the conditions set forth herein, the Required Lenders are
willing to agree to such amendment relating to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.     AMENDMENTS TO CREDIT AGREEMENT
 
1.1.
Amendments to Section 1.01: Defined Terms.

 
(a)           Effective as of the Amendment No. 3 Effective Date, the definition
of “Adjusted EBITDA” set forth in Section 1.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
““Adjusted EBITDA” shall mean, for any four fiscal quarter period, (a) Net
Income for such period, plus (b) to the extent deducted in determining Net
Income of the Borrower Parties for such period, the sum of the following for
such period (without duplication): (i) Interest Expense, (ii) provisions for
income taxes, (iii) depreciation and amortization expenses, (iv) extraordinary
losses (including non-cash impairment charges), (v) stock compensation expense,
(vi) acquisition costs related to the Fitz Casino in Tunica, Mississippi that
are required to be expensed in accordance with GAAP for any fiscal quarter in
fiscal year 2014 in an aggregate amount not to exceed $325,000; (vii) costs
related to the Borrower’s S-1 2014 Registration Statement filing that are
required to be expensed in accordance with GAAP for any quarter in fiscal year
2014 in an aggregate amount not to exceed $650,000, and (viii) Management
Transition Expenses in an aggregate amount not to exceed $2,500,000 over the
life of this Agreement, minus (c) to the extent added in determining Net Income
of the Borrower Parties for such period, extraordinary gains, minus (d) the
portion of Net Income for such period attributable to any Joint Venture or any
other Person (other than a Subsidiary) in which any Borrower Party has ownership
interest, except to the extent that any such Net Income has been actually
received by such Borrower Party in the form of cash dividends or distributions.
 

 

 

 

 
Pro forma credit shall be given for an Acquired Person’s Adjusted EBITDA as if
owned on the first day of the applicable period; companies (or identifiable
business units or divisions) sold, transferred or otherwise disposed of during
any period will be treated as if not owned during the entire applicable period.
 
Pro forma credit for the Indiana gaming tax reductions shall be also be given
for the following periods in the amounts indicated:  for the four fiscal
quarters ending June 30, 2014, $2,500,000; for the four fiscal quarters ending
September 30, 2014, $1,875,000; for the four fiscal quarters ending December 31,
2014, $1,250,000; and for the four fiscal quarters ending March 31, 2015,
$625,000.”

 
(b)           Effective as of the Amendment No. 3 Effective Date, the definition
of “Maturity Date” set forth in Section 1.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
““Maturity Date” means April 1, 2017.”
 
(c)           Effective as of the Amendment No. 3 Effective Date, a new defined
term “Management Transition Expenses” is hereby added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order.
 
““Management Transition Expenses” shall mean costs incurred in 2014 or 2015, in
an aggregate amount not to exceed $2,500,000 over the life of this Agreement,
related to the transition of senior management personnel and members of the
board of directors that took place on November 28, 2014, including the
following:  (i) legal expenses of shareholders and Borrower incurred in
connection with a proposal to call a special meeting of shareholders of the
Borrower, settlement agreement, termination agreement, employment agreement, new
stock option agreement, SEC filings, S-8 filing, and all other legal fees
associated with negotiations with shareholder group and the transition of
management (ii) severance costs incurred by the Borrower for departing senior
management personnel of the Borrower, and (iii) expenses associated with public
relations and printing costs for filings, (iv) expenses incurred by the Borrower
in connection with licensing of senior management personnel and members of the
board of directors of the Borrower.”
 
SECTION II.     CONDITIONS TO EFFECTIVENESS
 
Upon the satisfaction of all of the following conditions precedent, the
amendment shall, retroactively as of the Amendment No. 3 Effective Date, become
effective:
 
A.            Execution.  Administrative Agent shall have received counterpart
signature pages of this Amendment duly executed by the Borrower, the Guarantors
and the Required Lenders.
 

 

 

 

 
B.            First Lien Credit Documents. Administrative Agent shall have
received an acknowledgment of First Lien Lenders to this Amendment and an
executed copy of Amendment No. 3 to First Lien Credit Agreement, in each case in
form and substance satisfactory to the Required Lenders.
 
C.            Fees. The Administrative Agent shall have received an amendment
fee equal to 1.625% of the outstanding amount of Term Loans (the “Amendment
Fee”).  The Amendment Fee will be fully earned and due and payable on the
Amendment No. 3 Effective Date and shall not be refundable under any
circumstances; provided that $125,000 thereof may be credited against any fees
incurred by the Borrower in a refinancing of all outstanding Term Loans only to
the extent that such refinancing is provided by the Lenders or their affiliated
funds.
 
D.            Other Amounts.  The Administrative Agent shall have received all
other amounts relating to the Amendment due and payable on or prior to the
Amendment No. 3 Effective Date (including, without limitation, to the extent
invoiced reasonable fees, disbursements and other charges of counsel to the
Administrative Agent).
 
E.            Representations and Warranties.  The representations and
warranties of the Borrower and each other Loan Party set forth in the Credit
Documents and each other agreement to be executed and delivered by the Borrower
or the other Loan Parties in connection herewith (collectively, together with
this Amendment, the “Amendment Documents”) shall be true and correct in all
material respects on and as of the Amendment No. 3 Effective Date (both before
and after giving effect thereto), except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) to the extent that such representations and warranties are
qualified by materiality, in which case such representations and warranties must
be true in all respects.
 
F.             No Default.  No Default or Event of Default shall have occurred
and be continuing.
 
G.            Necessary Consents.  Each Loan Party shall have obtained all
material consents necessary or advisable in connection with the transactions
contemplated by this Amendment, including the consent of the Indiana Gaming
Commission, which will be ratified at the next meeting of the Indiana Gaming
Commission.
 
H.            Closing Certificate. Administrative Agent shall have received a
certificate of the Borrower, dated as of the Amendment No. 3 Effective Date,
stating that the conditions set forth in this Section II have been satisfied.
 
I.              Flood Hazard Certificates. Administrative Agent shall have
received flood hazard determination certificates for Silver Slipper Casino
property, if required by Administrative Agent.
 
J.             Opinion of Counsel. Administrative Agent shall have received
opinion of counsel to Borrower regarding the due authorization, execution and
enforceability of this Amendment.
 

 

 

 

 
K.            Other Documents.  Administrative Agent and Lenders shall have
received such other documents, information or agreements regarding Loan Parties
as Administrative Agent may reasonably request.
 
SECTION III.     REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Loan Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct:
 
A.            Corporate Power and Authority.  Each Loan Party, which is party
hereto, has all requisite power and authority to enter into this Amendment and
to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents.
 
B.            Authorization; No Conflict.  The execution, delivery and
performance by each Loan Party of the Amendment Documents to which such Person
is or is to be a party have been duly authorized by all necessary corporate or
other organizational action and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law or
regulation.  The resolutions of the board of directors or managers of each
Borrower and Guarantor delivered to Administrative Agent by such Borrower or
Guarantor on the date of the effectiveness of the Credit Agreement have not been
revoked and are in full force and effect.
 
C.            Governmental Consents.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by Borrower of the Amended Agreement
and the other Credit Documents, except for such actions, consents and approvals
which have been obtained or are scheduled to be ratified and, in each case, are
in full force and effect on the date hereof.
 
D.            Binding Obligation.  The Amendment Documents have been duly
executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
E.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Default.
 

 

 

 

 
SECTION IV.     ACKNOWLEDGMENT AND CONSENT
 
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).
 
Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this
Amendment.  Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Documents to which
it is a party or otherwise bound are true and correct in all material respects
on and as of the Amendment No. 3 Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
 
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
 
SECTION V.     MISCELLANEOUS
 
A.            Reference to and Effect on the Credit Agreement and the Other
Credit Documents.
 
(i)         On and after the Amendment No. 3 Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
 
(ii)         Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
 
(iii)       The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent or Lender under, the Credit
Agreement or any of the other Credit Documents.
 

 

 

 

 
(iv)       This Amendment shall be deemed a “Loan Document” for all purposes
under the Credit Agreement and the other Credit Documents.
 
B.            Headings.  Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
 
C.            Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
D.            Counterparts.  This Amendment may be executed in any number of
counterparts (including by .pdf or other electronic format) and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.
 
[Remainder of this page intentionally left blank.]
 

 

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          FULL HOUSE RESORTS, INC.           By:  /s/ Daniel R. Lee     Name:
Daniel R. Lee     Title: President and Chief Executive Officer,       Interim
Chief Financial Officer and       Treasurer

 

 

 

 

 
GUARANTORS:

          FULL HOUSE SUBSIDIARY, INC.           By:  /s/ Daniel R. Lee     Name:
Daniel R. Lee     Title: President and Chief Executive Officer,       Interim
Chief Financial Officer and       Treasurer

          FULL HOUSE SUBSIDIARY II, INC.           By:  /s/ Daniel R. Lee    
Name: Daniel R. Lee     Title: President and Chief Executive Officer,      
Interim Chief Financial Officer and       Treasurer

        GAMING ENTERTAINMENT (INDIANA) LLC        
By:
Full House Resorts, Inc.,
   
a Delaware corporation,
   
its Manager

          By:  /s/ Daniel R. Lee  
Name:
Daniel R. Lee
 
Title:
President and Chief Executive     Officer, Interim Chief Financial     Officer
and Treasurer

         
GAMING ENTERTAINMENT (NEVADA) LLC
          By:  /s/ Daniel R. Lee     Name: Daniel R. Lee     Title: President
and Chief Executive Officer,       Interim Chief Financial Officer and      
Treasurer

 

 

 

 

 

  STOCKMAN’S CASINO           By:  /s/ Daniel R. Lee     Name: Daniel R. Lee    
Title: President and Chief Executive Officer,       Interim Chief Financial
Officer and       Treasurer

 

  SLIPPER CASINO VENTURE LLC        
By:
Full House Resorts, Inc.,
   
a Delaware corporation,
   
its Manager

          By:  /s/ Daniel R. Lee  
Name:
Daniel R. Lee
 
Title:
President and Chief Executive     Officer, Interim Chief Financial     Officer
and Treasurer

 

 

 

 

 

  ABC FUNDING, LLC,   as Administrative Agent           By:  /s/ James Freeland
    Name:  James Freeland     Title:  Authorized Signatory

 

 

 

 

 

  SUMMIT PARTNERS CREDIT FUND, L.P.,   as a Lender         By:   Summit Partners
Credit GP, L.P.   Its:   General Partner

        By:   Summit Partners Credit GP, LLC   Its:   General Partner

 

  By:  /s/ James Freeland     Name:  James Freeland     Title:  Authorized
Signatory




 
SUMMIT PARTNERS CREDIT FUND, A-1, L.P.,
  as a Lender         By:   Summit Partners Credit GP A-1, L.P.   Its:   General
Partner

        By:   Summit Partners Credit GP A-1, LLC   Its:   General Partner

 

  By:  /s/ James Freeland     Name:  James Freeland     Title: Authorized
Signatory




  SUMMIT INVESTORS I, LLC,   as a Lender         By:   Summit Investors
Management, LLC   Its:   Manager

        By:   Summit Partners, L.P.   Its:   Manager

        By:   Summit Master Company, LLC   Its:   General Partner

        By:  /s/ James Freeland     Name:  James Freeland     Title:  Authorized
Signatory

 

 

 

 

 

  SUMMIT INVESTORS I (UK), L.P.,   as a Lender         By:   Summit Investors
Management, LLC   Its:   Manager

        By:   Summit Partners, L.P.   Its:   Manager

        By:   Summit Master Company, LLC   Its:   General Partner

        By:  /s/ James Freeland     Name:  James Freeland     Title:  Authorized
Signatory

 

 
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.,
  as a Lender         By:   Summit Partners Credit GP, L.P.   Its:   General
Partner

        By:   Summit Partners Credit GP, LLC   Its:   General Partner

 

  By:  /s/ James Freeland     Name:  James Freeland     Title:  Authorized
Signatory

 

 

 